IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: ROBERT M. MATESIC, AN                     : Nos. 41 and 42 WM 2021
 INCAPACITATED PERSON                             :
                                                  :
                                                  :
 PETITION OF: NADA JORDAN AND                     :
 RICHARD S. MATESIC                               :

                                         ORDER


PER CURIAM

       AND NOW, this 19th day of November, 2021, the “Application per Pa.R.A.P. 105(a)

and 123 for Leave to Exceed Word Limit” is DENIED. Petitioners have 30 days in which

to file a compliant Petition for Allowance of Appeal.